DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 6/23/2021 on pages 7-8, include “none of the cited references” teach the limitation “the first access point is configured to divide a time division multiple access (TDMA) structure into a plurality of first time slots and a plurality of second time slots, wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol” of claims 1, 11 and 20.
	The examiner respectfully disagrees.
	Similar with the rejection of claim 1 on page 8 of the OA, the claim is rejected under 35 U.S.C. 103 where Samudrala et al. (US 2014/0321443 A1) teaches the limitation the first access point (backbone router (BBR) 602; Fig. 6, BBR 110a-110b; para. 23 and Fig. 1, BBR 110a-110b each communicate with each other and field devices/instruments 108a-108c/112a-112e; para. 21) is configured to divide a time division multiple access (TDMA) structure (each BBR/FDAP 110a-110b/108a-108c (thus each access point including first access point) support TDMA; para. 28 and para. 35, router (BBR/FDAP) divides TDMA structure; para. 30 and para. 37 and Fig. 3) into a plurality of first time slots (multiple first time slots of first frame 302; para. 37-38 and Fig. 3) and a plurality of second time slots (multiple second time slots of second , wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol (first time slots used for first protocol and second time slots used for second protocol; para. 38 and Fig. 3).
	Applicant’s arguments with respect to claims 1, 11, and 20 on page 8 regarding newly added limitation “a second programmable logic controller (PLC) with redundant field device access points, including the first and second access points, having redundant links to the first field device and the second field device, the first PLC synchronizing process values, status, diagnostics of the field devices to the second PLC” have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 20 is objected to because of the following informalities:
	Claim language on line 17 includes “the first PLC” which should be “a first PLC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-6, 9-12, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embree et al. (US 2017/0323555 A1) hereinafter Embree, in view of Armstrong et al. (US 2016/0100437 A1) hereinafter Armstrong, in view of .
	Regarding claim 1, Embree teaches a multi-protocol wireless sensor network (Fig. 4) comprising: a first field device (Fig. 4, element 1012) configured to operate using a first protocol (first device 1012 communicates using first protocol; para. 87 and para. 92); a second field device (Fig. 4, element 1014) configured to operate using a second protocol (second device 1014 communicates using second protocol; para. 87 and para. 92); a first access point (Fig 4, element 1010A) in a primary role configured to communicate with the first field device using the first protocol and the second field device using the second protocol (first hub 1010A and second hub 1010B provide coverage for and communicates with first device 1012 and second device 1014 in their respective protocols, however, first device 1012 and second device 1014 prefer first hub 1010A due to its proximity and better signal strength, para. 82, para. 84-87, and para. 92); a second access point (Fig. 4, element 1010B) configured to communicate with the first field device and the second field device in a secondary role (second hub 1010B in communication with first device 1012 and second device 1014 with its respective protocols, however, first device 1012 and second device 1014 prefer first hub 1010A due to its proximity and better signal strength, para. 82, para. 84-87, and para. 92), each of the first access point and the second access point concurrently communicate (first hub 1010A and second hub 1010B communicate with first device 1012 and second device 1014; para. 82-83, Fig. 4 showing communications links 1015 between first hub 1010A and both first device 1012 and second device 1014, and between second hub 1010B and both first device 1012  using the first protocol and the second protocol with the first field device and the second field device (first hub 1010A and second hub 1010B communicate with first device 1012 and second device 1014 in their respective protocols; para. 82, para. 87, and para. 92).
	Embree does not explicitly disclose a first programmable logic controller (PLC) configured to control the first field device using the first protocol and the second field device using the second protocol, through the first and second access point, wherein the first access point is configured to divide a time division multiple access (TDMA) structure into a plurality of first time slots and a plurality of second time slots, wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol; and a second programmable logic controller (PLC) with redundant field device access points, including the first and second access points, having redundant links to the first field device and the second field device, the first PLC synchronizing process values, status, diagnostics of the field devices to the second PLC.
	However, in the same field of endeavor, Armstrong teaches a first programmable logic controller (PLC) (hardware including programmable logic; para. 95, asset management and control system 208 executes software; para. 31) configured to control the first field device using the first protocol (asset management and control system 208 connects to all field devices 214.1-214.i including first device; para. 32, field devices 214.1-214.i include a first device using a first protocol; para. 37) and the second field device using the second protocol (asset management and control system 208 connects to all field devices 214.1-214.i including , through the first and second access point (asset management and control system 208 connects to all field devices 214.1-214.i via gateway 212 being first access point, and via a combination of gateway 212 and plant wireless access point (PWAP) 224, the PWAP being second access point; para. 32), a second programmable logic controller (PLC) (hardware including programmable logic; para. 95, more than one asset management and control system 208 executes software; para. 30-31) with redundant field device access points (multiple gateways for reliability of network; para. 39), including the first and second access points (asset management and control system connects to all field devices 214.1-214.i via gateway 212 being first access point, and via a combination of gateway 212 and PWAP 224, the PWAP being second access point; para. 32), having redundant links to the first field device and the second field device (multiple gateways for reliability of network; para. 39; gateway routes packets received from all field devices 214.1-214.i including first and second field devices; para. 32 and para. 37, PWAP 224 facilitates communication between all field devices 214.1-214.i including first and second field devices; para. 42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Armstrong to the system of Embree, where Embree’s management/coordination of different types of communication (para. 03-05) along with Armstrong’s control of various devices using various protocols (para. 02 and para. 26) improves the system by enabling management/control of various devices from different manufacturers having different protocols.
 wherein the first access point is configured to divide a time division multiple access (TDMA) structure into a plurality of first time slots and a plurality of second time slots, wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol; and the first PLC synchronizing process values, status, diagnostics of the field devices to the second PLC.
	However, in the same field of endeavor, Samudrala teaches wherein the first access point (backbone router (BBR) 602; Fig. 6, BBR 110a-110b; para. 23 and Fig. 1, BBR 110a-110b each communicate with each other and field devices/instruments 108a-108c/112a-112e; para. 21) is configured to divide a time division multiple access (TDMA) structure (each BBR/FDAP 110a-110b/108a-108c (thus each access point including first access point) support TDMA; para. 28 and para. 35, router (BBR/FDAP) divides TDMA structure; para. 30 and para. 37 and Fig. 3) into a plurality of first time slots (multiple first time slots of first frame 302; para. 37-38 and Fig. 3) and a plurality of second time slots (multiple second time slots of second frame 304; para. 37-38 and Fig. 3), wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol (first time slots used for first protocol and second time slots used for second protocol; para. 38 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samudrala to the modified system of Embree and Armstrong, where Embree and Armstrong's modified system along with Samudrala's easy addition/replacement of devices using 
	The combination of Embree, Armstrong, and Samudrala does not explicitly disclose the first PLC synchronizing process values, status, diagnostics of the field devices to the second PLC.
	However, in the same field of endeavor, Kephart teaches the first PLC synchronizing process values, status, diagnostics of the field devices to the second PLC (primary controller transmits to backup controller, synchronization message including values of state variables, IDs for state variables, operating conditions including monitoring (status) and regulating temperature, as state information for control areas; para. 36, state information includes process values, historical/trending (diagnostics); para. 04, controller communicates with field devices; para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kephart to the modified system of Embree, Armstrong, and Samudrala, where Embree, Armstrong, and Samudrala's modified system along with Kephart's updating of backup controller (para. 06) reliability by enabling the backup controller to have most up to date information when a failover occurs.
	Regarding claim 2, the combination of Embree, Armstrong, Samudrala, and Kephart, specifically Embree teaches wherein the first field device and the second field device are wireless devices (devices 1012 and 1014 include wireless protocols; para. 87).
Regarding claim 4, the combination of Embree, Armstrong, and Samudrala does not explicitly disclose wherein the second PLC is configured to operate in a secondary role, and the first PLC operates in a primary role.
	However, in the same field of endeavor, Kephart teaches wherein the second PLC is configured to operate in a secondary role, and the first PLC operates in a primary role (primary controller (primary role) transmits to backup controller (secondary role); para. 36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kephart to the modified system of Embree, Armstrong, and Samudrala, where Embree, Armstrong, and Samudrala's modified system along with Kephart's updating of backup controller (para. 06) reliability by enabling the backup controller to have most up to date information when a failover occurs.
	Regarding claim 5, the combination of Embree, Armstrong, and Samudrala does not explicitly disclose wherein the first PLC is configured to continuously transmit all parameters of the first field device and second field device to the second PLC.
	However, in the same field of endeavor, Kephart teaches wherein the first PLC is configured to continuously transmit all parameters of the first field device and second field device to the second PLC (primary controller transmits to backup controller, synchronization message including values of state variables, IDs for state variables, operating conditions including monitoring (status) and regulating temperature, as state information for control areas; para. 36, state information includes process  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kephart to the modified system of Embree, Armstrong, and Samudrala, where Embree, Armstrong, and Samudrala's modified system along with Kephart's updating of backup controller (para. 06) reliability by enabling the backup controller to have most up to date information when a failover occurs.
	Regarding claim 6, the combination of Embree, Armstrong, and Samudrala does not explicitly disclose wherein the second PLC operates in a primary role when the first PLC is a point of failure in the multi-protocol wireless sensor network.
	However, in the same field of endeavor, Kephart teaches wherein the second PLC operates in a primary role when the first PLC is a point of failure in the multi-protocol wireless sensor network (backup controller takes over control if primary controller fails; para. 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kephart to the modified system of Embree, Armstrong, and Samudrala, where Embree, Armstrong, and Samudrala's modified system along with Kephart's updating of backup controller 
	Regarding claim 9, the combination of Embree and Armstrong does not explicitly disclose wherein the TDMA structure comprises multiple frames that alternate between the first protocol and the second protocol.
 	However, in the same field of endeavor, Samudrala teaches wherein the TDMA structure comprises multiple frames (multiple frames in TDMA structure; para. 37 and Fig. 3) that alternate between the first protocol and the second protocol (Fig. 3 including first protocol in first frame 302 and third frame 306 and second protocol in second frame 304 and fourth frame 308).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samudrala to the modified system of Embree and Armstrong, where Embree and Armstrong's modified system along with Samudrala's easy addition/replacement of devices using multiple protocols (para. 03, para. 17, and para. 35) improves the modified system by easily replacing various devices from different manufacturers having multiple protocols.
	Regarding claim 10, the combination of Embree and Armstrong does not explicitly disclose wherein the first access point is a line powered field router that wirelessly connects to the first PLC, the first field device, and the second field device. 
	However, in the same field of endeavor, Samudrala teaches wherein the first access point is a line powered field router (each BBR 110a-110b is line-powered; para. 22) that wirelessly connects to the first PLC (each BBR 110a-110b connects to , the first field device, and the second field device (BBRs 110a - 110B wirelessly communicates directly from devices 108a - 108c/112a-112e including first device and second device; para. 21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samudrala to the modified system of Embree and Armstrong, where Embree and Armstrong's modified system along with Samudrala's easy addition/replacement of devices using multiple protocols (para. 03, para. 17, and para. 35) improves the modified system by easily replacing various devices from different manufacturers having multiple protocols.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
 	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10.

 	Regarding claim 20, Embree teaches a non-transitory machine-readable medium encoded with executable instructions (memory storing instructions for execution; para. 88, Fig. 6 element 1026, element 1026 in communication hub; para. 79, communication hub combined with gateway to control all decision operations for each room and all communication hubs; para. 92) that, when executed, cause one or more processors to: communicate, using a first access point in a primary role, with a first field device using a first protocol and a second field device using a second protocol (first hub 1010A and second hub 1010B provide coverage for and communicates with first device 1012 and second device 1014 in their respective protocols, however, first device 1012 and second device 1014 prefer first hub 1010A due to its proximity and better signal strength, para. 82, para. 84-87, and para. 92); and communicate, using a second access point in a secondary role, with the first field device and the second field device (second hub 1010B in communication with first device 1012 and second device 1014 with its respective protocols, however, first device 1012 and second device 1014 prefer first hub 1010A due to its proximity and better signal strength, para. 82, para. 84-87, and para. 92), each of the first access point and the second access point concurrently communicate using the first protocol and the second protocol with the first field device and the second field device (first hub 1010A and second hub 1010B communicate with first device 1012 and second device 1014; para. 82-83, Fig. 4 showing communications links 1015 between first hub 
	Embree does not explicitly disclose control the first field device using the first protocol and the second field device using the second protocol, through the first and second access point; divide, using the first access point, a time division multiple access (TDMA) structure into a plurality of first time slots and a plurality of second time slots, wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol; and synchronize, using a second programmable logic controller (PLC) with redundant field device access points, including the first and second access points, having redundant links to the first field device and the second field device, the first PLC process values, status, diagnostics of the field devices to the second PLC.
	However, in the same field of endeavor, Armstrong teaches control the first field device using the first protocol (asset management and control system 208 connects to all field devices 214.1-214.i including first device; para. 32, field devices 214.1-214.i include a first device using a first protocol; para. 37) and the second field device using the second protocol (asset management and control system 208 connects to all field devices 214.1-214.i including second device; para. 32, field devices 214.1-214.i include second device using second protocol; para. 37), through the first and second access point (asset management and control system 208 connects to all field devices 214.1-214.i via gateway 212 being first access point, and via a combination of gateway 212 and plant wireless access point (PWAP) 224, the PWAP being second access point; para. 32) a second programmable logic controller (PLC) with redundant field device access points (multiple gateways for reliability of network; para. 39), including the first and second access points (asset management and control system connects to all field devices 214.1-214.i via gateway 212 being first access point, and via a combination of gateway 212 and PWAP 224, the PWAP being second access point; para. 32), having redundant links to the first field device and the second field device (multiple gateways for reliability of network; para. 39; gateway routes packets received from all field devices 214.1-214.i including first and second field devices; para. 32 and para. 37, PWAP 224 facilitates communication between all field devices 214.1-214.i including first and second field devices; para. 42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Armstrong to the system of Embree, where Embree’s management/coordination of different types of communication (para. 03-05) along with Armstrong’s control of various devices using various protocols (para. 02 and para. 26) improves the system by enabling management/control of various devices from different manufacturers having different protocols.
	The combination of Embree and Armstrong does not explicitly disclose divide, using the first access point, a time division multiple access (TDMA) structure into a plurality of first time slots and a plurality of second time slots, wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol; and synchronize, using a second programmable logic controller (PLC), the first PLC process values, status, diagnostics of the field devices to the second PLC.
	However, in the same field of endeavor, Samudrala teaches divide, using the first access point, a time division multiple access (TDMA) structure (each BBR/FDAP 110a-110b/108a-108c support TDMA; para. 28 and 35, device divides TDMA structure para. 37 and Fig. 3) into a plurality of first time slots (multiple first time slots of first frame 302; para. 37-38 and Fig. 3) and a plurality of second time slots (multiple second time slots of second frame 304; para. 37-38 and Fig. 3), wherein the first time slots are allocated for the first protocol and the second time slots are allocated for the second protocol (first time slots used for first protocol and second time slots used for second protocol; para. 38 and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samudrala to the modified system of Embree and Armstrong, where Embree and Armstrong's modified system along with Samudrala's easy addition/replacement of devices using multiple protocols (para. 03, para. 17, and para. 35) improves the modified system by easily replacing various devices from different manufacturers having multiple protocols.
	The combination of Embree, Armstrong, and Samudrala does not explicitly disclose synchronize, using a second programmable logic controller (PLC), the first PLC process values, status, diagnostics of the field devices to the second PLC.
	However, in the same field of endeavor, Kephart teaches synchronize, using a second programmable logic controller (PLC), the first PLC process values, status, diagnostics of the field devices to the second PLC (primary controller transmits to backup controller, synchronization message including values of state variables, IDs for state variables, operating conditions including monitoring (status) and regulating temperature, as state information for control areas; para. 36, state information includes process values, historical/trending (diagnostics); para. 04, controller communicates with field devices; para. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kephart to the modified system of Embree, Armstrong, and Samudrala, where Embree, Armstrong, and Samudrala's modified system along with Kephart's updating of backup controller (para. 06) reliability by enabling the backup controller to have most up to date information when a failover occurs.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embree in view of Armstrong, in view of Samudrala, in view of Kephart, and further in view of Obermeier et al. (US 2015/0192918 A1) hereinafter Obermeier.
	Regarding claim 3, Embree does not explicitly disclose wherein: the first protocol is ISA 100, the second protocol is wireless highway addressable remote transducer (WirelessHART), and the PLC uses a IEC 61131-3 language to control the first field device and the second field device.
	However, in the same field of endeavor, Armstrong teaches wherein: the first protocol is ISA 100 (International Society of Automation (ISA) 100; para. 37), the second protocol is wireless highway addressable remote transducer (WirelessHART) (wireless Highway Addressable Remote Transducer (WHART); para. 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Armstrong to the system of Embree, where Embree’s management/coordination of different types of communication (para. 03-05) along with Armstrong’s control of various devices using various protocols (para. 02 and para. 26) improves the system by enabling management/control of various devices from different manufacturers having different protocols.
	The combination of Embree, Armstrong, Samudrala, and Kephart does not explicitly disclose the PLC uses a IEC 61131-3 language to control the first field device and the second field device.
	However, in the same field of endeavor, Obermeier teaches the PLC uses a IEC 61131-3 language (PLC uses IEC 61131-3 programming language including function block diagram (FBD), ladder diagram (LD), structured text (ST), instruction list (IL) and sequential function chart (SFC); para. 04) to control the first field device and the second field device (PLC controls respective field devices via communication network; para. 02-05).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Obermeier to the modified system of Embree, Armstrong, Samudrala, and Kephart where Embree, Armstrong, Samudrala, and Kephart's modified system along with Obermeier’s secure 

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Nakayama et al. (US 2005/0017875 A1) discloses a slave network slave processing method and apparatus information collection method.
	Balasubramanian et al. (US 2013/0088952 A1) discloses a multiple-fault-tolerant Ethernet network for industrial control.
	Goose et al. (WO 2014/060465 A1) discloses a control system and method for supervisory control and data acquisition.
	Mendu (US 2011/0099416 A1) discloses an efficient architecture for interfacing redundant devices to a distributed control system.
	Marenski (US 2018/0172740 A1) discloses an arrangement having two redundant modules.

	Federal Standard 1037C, Telecommunications: Glossary of Telecommunication Terms, entry for “redundancy” described as provided to improve reliability.

	US Provisional application number 62/332223 of Embree, included in the OA of 4/2/2021, is not included in the instant OA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413